Citation Nr: 0209932	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  97-27 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for intervertebral disc 
syndrome, rated as 40 percent disabling from October 28, 1995 
to September 13, 2000, and as 60 percent disabling from 
September 14, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel
INTRODUCTION

The veteran served on active duty from February 1988 to March 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which granted an increased rating 
for the veteran's back disorder from 20 percent to 40 percent 
disabling.  The veteran filed a timely appeal to the 
disability rating assigned by this determination.

In April 1999, a hearing was held at the RO before the 
undersigned Board Member, who is the member of the Board 
rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West Supp. 2001).

When this matter was previously before the Board in July 1999 
it was remanded to the RO for further development, to include 
requesting additional treatment records, scheduling the 
veteran for VA orthopedic and neurologic examinations, and 
considering the application of an extra-schedular rating, all 
of which has been accomplished.  The case is now before the 
Board for appellate consideration.

The Board notes that in March 2002, following a VA 
examination, the RO issued a rating decision which increased 
the disability evaluation for the veteran's service-connected 
intervertebral disc syndrome from 40 percent disabling to 60 
percent disabling, effective September 14, 2000, the date of 
the aforementioned VA examination.  The Board notes that in a 
claim for an increased rating, "the claimant will generally 
be presumed to be seeking the maximum available benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded."  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  There is nothing in the record to show that the 
veteran expressly stated that he was only seeking a 60 
percent rating for his intervertebral disc syndrome.  
Further, there is no written withdrawal of this issue under 
38 C.F.R. § 20.204 (2001).  Finally, this increase was not 
made effective back to the original date of the RO receipt of 
the veteran's claim for increase, but rather was made 
effective on the date of a subsequent VA examination which 
showed increased symptomatology.  Therefore, the issue of an 
increased rating for intervertebral disc syndrome remains in 
appellate status.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  From October 28, 1995 to September 13, 2000, the 
veteran's intervertebral disc syndrome was severe, with 
recurrent attacks of sciatica and constant pain with 
intermittent relief provided by steroid injections, but with 
no evidence of demonstrable muscle spasm or absent ankle 
jerk.

3.  On and after September 14, 2000, the veteran's 
intervertebral disc syndrome has been pronounced, with 
findings such as sciatic neuropathy with constant pain, 
absent ankle jerk, and little intermittent relief, and he is 
in receipt of the maximum schedular evaluation available for 
this disability.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 40 
percent from October 28, 1995 to September 13, 2000 for the 
veteran's intervertebral disc syndrome have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.10, 4.40, 4.71a, 
Diagnostic Code 5293 (2001); 66 Fed. Reg. 45630-32 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159). 




2.  The schedular criteria for an evaluation in excess of 60 
percent on and after September 14, 2000 for the veteran's 
intervertebral disc syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.10, 4.40, 4.71a, Diagnostic 
Code 5293 (2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126), which applies 
to all pending claims for VA benefits, and which provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits under the laws administered by VA.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See VCAA, 
supra, see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Among its other provisions, this law redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2001); see also 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.159).

In addition, while this matter was pending before the Court, 
the United States Court of Appeals for the Federal Circuit 
decided Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 
2002); See also Dyment v. Principi, No. 00-7075 (Fed. Cir. 
April 24, 2002).  In Bernklau, the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

Among its other provisions, the VCAA  redefines the 
obligation of VA with respect to the duty to assist.  See 38 
U.S.C.A. § 5103A (West Supp. 2001).  First, VA has a duty to 
notify the veteran and his representative of any information 
and evidence necessary to substantiate and complete a claim 
for VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
Supp. 2001).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  See 
38 U.S.C.A. § 5103A (West Supp. 2001).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.   

In the present case, the Board concludes that VA's redefined 
duty to assist has been fulfilled to the extent practicable.  
The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his increased 
rating claim, as well as notice of the specific legal 
criteria necessary to substantiate his claim.  The Board 
concludes that discussions as contained in the initial rating 
decision dated in November 1996, in the statement of the case 
(SOC) issued in June 1997, in the supplemental statements of 
the case (SSOCs) issued in July 1997 and March 2002, in the 
Board remand dated in July 1999, at the time of a hearing 
before the undersigned Board Member in April 1999, and in 
correspondence to the veteran have provided him with 
sufficient information regarding the applicable regulations 
regarding the evidence necessary to substantiate his claim.  
Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in July 2001, the RO provided the veteran 
with detailed information about the new rights provided under 
the VCAA, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  The RO described the evidence 
needed to establish the veteran's claim, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that they understand the nature 
of the evidence needed to substantiate the veteran's claim.  
The Board concludes that VA does not have any further 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the increased rating issue on appeal, and that all 
relevant evidence necessary for an equitable resolution of 
this issue has been identified and obtained.  The evidence of 
record includes the veteran's service medical records, VA 
outpatient treatment notes, the report of a VA spine 
examination conducted in November 1996, and several personal 
statements made by the veteran in support of his claim.  In 
response to a Board remand dated in July 1999, the RO also 
scheduled the veteran for separate VA orthopedic and 
neurologic examinations in September 2000, and the reports of 
these examinations have been associated with the veteran's 
claims file.  The RO has obtained all pertinent records 
regarding the issue on appeal and has effectively notified 
the veteran of the evidence required to substantiate his 
claim.  The Board is not aware of any additional relevant 
evidence which is available in connection with this appeal, 
and concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran 
regarding the development of evidence is required, and would 
otherwise be unproductive.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
veteran are to be avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claim 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)). 

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2001).

I.  Rating in excess of 40 percent from October 28, 1995 to 
September 13, 2000

Evidence relevant to the severity of the veteran's 
intervertebral disc syndrome from October 28, 1995 to 
September 13, 2000 includes VA outpatient treatment notes 
dated from October 1995 to June 1997.  These notes indicate 
frequent complaints of low back pain, with radiation down 
into the right leg, for which the veteran received monthly 
epidural steroid injections.  He also was seen frequently at 
the VA pain clinic for pain alleviation.  Findings included 
positive straight leg raising on the right at 20 degrees in 
October 1995, but no muscle spasm of the paraspinal muscles 
in November 1995.  Of note is a outpatient treatment note 
dated January 22, 1997, at which time it was noted that the 
veteran had had a steroid injection on August 29, 1996, 
"with pain relief for 2 months."  The results were noted to 
be similar at the time of outpatient treatment on March 10, 
1997, at which time it was noted that the veteran had been 
given an epidural injection on January 30, 1997 with good 
results until the previous week, at which time the pain 
returned.  Similarly, an outpatient treatment note dated June 
23, 1997, noted that the veteran had received an epidural 
injection on May 9, 1997, and that the veteran reported 
"more than one month good pain relief post epidural," 
though the pain had returned in the past two weeks. 

In November 1996, the veteran underwent a VA spine 
examination.  At that time, the veteran complained of back 
pain with radiation into the right lower extremity, 
accompanied by occasional numbness.  He denied any weakness.  
On physical examination, there was no tenderness over the 
lumbosacral spine, and no evidence of muscle spasm.  Range of 
motion testing showed flexion forward to 55 degrees, 
extension backward to 20 degrees, and lateral bending to 20 
degrees.  Straight leg raising and tripod sign were both 
negative.  Motor strength was 5/5 in both lower extremities, 
and deep tendon reflexes were 2+ and symmetric.  The examiner 
rendered a diagnosis of low back pain status post laminectomy 
and discectomy of L5-S1 with residual complaints of now 
mainly mechanical type.

VA outpatient treatment notes dated from September 1998 to 
April 1999 indicate continuing complaints of low back pain, 
with radiation into the right leg.  An outpatient treatment 
note dated in February 1999 notes findings of decreased knee 
and ankle jerks on the right, as well as positive straight 
leg raising.  It was recommended that the veteran undergo an 
MRI.  The MRI report, dated later in February 1999, showed 
loss of the water signal at the L5-S1 disc space as well as 
the central focal disc bulge.

In April 1999, the veteran testified at a Travel Board 
hearing before the undersigned Board Member.  At that time, 
the veteran indicated that his symptoms had recently 
worsened, such that he was unable to stand for long periods 
of time due to pain and/or numbness in his right side.  He 
indicated that he experienced this numbness approximately 90 
to 95 percent of the time, and that it was sometimes 
accompanied by tingling and sharp needle-like pain in his 
lower back and right leg.  He also reported that he had 
attacks of severe low back pain once per month, which often 
caused him to miss work so he could rest his back.  He 
indicated that he went to a VA pain clinic once per month, 
where he had been given pain killers, muscle relaxers, and 
steroid injections.  He also indicated that sitting was 
painful, and that he had to lean on his left side and get up 
and walk around often.  He complained of muscle spasm three 
to four times per day, every day, in the center and right 
side of his back, lasting anywhere from one minute to 
essentially all day long.  He indicated that he worked in a 
private home providing in-home hospice care for an elderly 
gentleman who had suffered a stroke, and who needed 
assistance walking around, bathing, etc.  He also stated that 
when he had steroid injections, it took the pain away for up 
to three months.

From October 28, 1995 to September 13, 2000, the veteran's 
intervertebral disc syndrome was rated as 40 percent 
disabling pursuant to the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5293.  Under DC 5293, a 40 percent 
rating is warranted for intervertebral disc syndrome which is 
severe, with recurring attacks and only intermittent relief.  
A 60 percent disorder is warranted when intervertebral disc 
syndrome is pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

In a precedent opinion, the VA General Counsel has held that 
Diagnostic Code 5293 involves limitation of motion, and that 
pursuant to Johnson v. Brown, 9 Vet. App. 7 (1996) 
consideration must be given to 38 C.F.R. § 4.40 and 4.45 when 
a disability is rated less than the maximum under Code 5293 
based on symptomatology that includes limitation of motion, 
even though the assigned rating is the maximum under another 
code pertaining to limitation of motion.  VAOPGCPREC 36-97 
(Dec. 12, 1997). 

A review of the evidence detailed above reveals that during 
the time period in question, the veteran's intervertebral 
disc syndrome was no more than severe, and warranted no more 
than a 40 percent rating under DC 5293.  The veteran credibly 
reported suffering from essentially constant pain and 
numbness, which affected his ability to sit or stand for long 
periods, or to bend and lift heavy objects.  The Board finds 
that the evidence provides numerous examples of intermittent 
relief being provided by treatments such as steroid 
injections.  While the effects of these injections wore off 
after approximately one month, the veteran has stated that 
these treatments did relieve his pain during those periods.  
The Board finds that this symptomatology more closely 
corresponds to the level of severity contemplated by a 40 
percent rating under DC 5293.

As noted above, the VA's General Counsel has determined that 
intervertebral disc syndrome involves loss of range of 
motion.  Therefore, pursuant to Johnson v. Brown, 9 Vet. App. 
7 (1996), 38 C.F.R. §§ 4.40 and 4.45 must be considered when 
a disability is evaluated under Diagnostic Code 5293.  See 
VAOPGCPREC 36-97 (December 1997).  However, even considering 
the veteran's complaints of pain, the preponderance of the 
evidence is against a finding of more than severe 
intervertebral disc syndrome with severe, recurring attacks, 
with intermittent relief.  During flare-ups, there is clearly 
an additional loss of motion, with some right leg weakness 
and numbness and an associated mild amount of incoordination 
in his gait.  However, the reported findings as to range of 
motion do not show more than severe loss of motion, even when 
consideration is given to additional loss of motion due to 
pain, weakness, fatigue and incoordination.  Furthermore, the 
pain caused by the veteran's intervertebral disc syndrome has 
been taken into account in awarding the 40 percent rating.  
Indeed, this reported pain, and the disability it caused, 
served as the principal basis for this rating, since his 
attacks of intervertebral disc syndrome were manifested 
primarily by pain in his low back and right leg.

However, the evidence prior to September 14, 2000 does not 
support the assignment of a higher 60 percent rating.  While 
the veteran has reported experiencing daily muscle spasm, the 
Board notes that examiners specifically indicated that there 
was no demonstrable muscle spasm at the time of VA treatment 
in November 1995 and VA examination in November 1996, and no 
muscle spasm was noted at the time of any other examination 
during the period in question.  Furthermore, while a February 
1999 VA outpatient treatment note indicated that the 
veteran's knee and ankle jerks on the right were 
"decreased," there is no evidence that ankle jerk was 
absent.  Finally, it appears that steroid injections 
throughout the period provided at least intermittent relief 
for periods lasting one month or more.  As such, a 60 percent 
rating under DC 5293 for the veteran's intervertebral disc 
syndrome from October 28, 1995 to September 13, 2000 is not 
warranted by the evidence.

II.  Rating in excess of 60 percent from September 14, 2000

Evidence relevant to the level of severity of the veteran's 
intervertebral disc syndrome on and after September 14, 2000 
includes the report of a VA neurological examination 
conducted on that day.  The Board notes that this evidence 
served as the basis for the RO's grant of an increased rating 
for the veteran's intervertebral disc syndrome from 40 
percent to 60 percent disabling, effective September 14, 
2000, the date of the examination.

At the time of examination, the veteran's principal complaint 
was of continuous low back pain, with radiation down into the 
right leg.  Physical examination revealed an antalgic gait, 
an extremely positive straight leg raising of the right leg 
at 10 to 15 degrees, and an absent right Achilles' reflex.  
Magnetic resonance imaging (MRI) indicated an abnormal L5-S1 
disc space with impingement at this area compatible with 
arachnoiditis and disc disease.  The examiner rendered a 
diagnosis of disc disease at L5-S1 with impingement 
consistent with spinal arachnoiditis.

The veteran also underwent a VA orthopedic examination in 
September 2000, at which time the examiner rendered a 
diagnosis of an L5-S1 disc bulge/herniation with scarring 
involving the right S1 root.  This examiner also opined that 
the veteran had no weakened movement, but by his history, 
prolonged sitting, standing, bending and lifting resulted in 
fatigability of the low back.  He also stated that these 
activities were associated with pain, and that, given the 
veteran's symptoms of pain on bending, his pain and 
fatigability would cause a loss of an additional 10 degrees 
of lumbar flexion.

The veteran's claims file also contains VA outpatient 
treatment notes which contain similar findings of positive 
straight leg raising, absent ankle jerk on the right, and low 
back pain with radiculating pain and numbness in the right 
leg.  The Board also observes that an outpatient treatment 
note dated in July 2001 indicates that the veteran stopped 
receiving steroid injections in 1999 due to increased scar 
tissue at the site of the injections.  These findings support 
a rating of 60 percent for pronounced intervertebral disc 
syndrome, particularly in light of the findings of absent 
ankle jerk, spinal arachnoiditis and nerve impingement, pain 
with prolonged sitting, standing, bending and lifting, and 
the cessation of the steroid injections which previously 
provided intermittent pain relief.

A 60 percent rating is the highest rating available for 
intervertebral disc syndrome, and, as such, a rating in 
excess of 60 percent cannot be assigned under DC 5293, 
regardless of the severity of this disorder.  The Court has 
held that diagnostic codes predicated on limitation of motion 
do not prohibit consideration of a higher rating based on 
functional loss due to pain on use or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45 and 4.59 (2001).  DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).   However, in Johnston v. Brown, 
10 Vet. App. 80, 85 (1997), the Court determined that if a 
claimant is already receiving the maximum disability rating 
available based on symptomatology that includes limitation of 
motion, it is not necessary to consider whether 38 C.F.R. 
§ 4.40 and § 4.45 are applicable.  In the instant case, the 
veteran is receiving a 60 percent evaluation for his 
intervertebral disc syndrome under Diagnostic Code 5293, 
which is the maximum allowable rating.  Accordingly, the 
aforementioned provisions of 38 C.F.R. § 4.40 and § 4.45 are 
not for consideration.  See Johnston, 10 Vet. App. at 85.  

The Board has also considered whether the veteran is entitled 
to a higher rating under other potentially applicable 
diagnostic codes.  However, the only potentially applicable 
codes which provide for ratings in excess of 60 percent are 
DC 5285, pursuant to which the severity of residuals of 
vertebra fracture is evaluated, and DC 5286, pursuant to 
which the severity of complete bony fixation (ankylosis) of 
the spine is evaluated.  As neither of these codes apply to 
the veteran's situation, a rating under either of these codes 
is not for application.

In the October 2000 SSOC, the RO considered the matter of an 
extraschedular rating under 38 C.F.R. § 3.321(b) (2001).  
Consequently, the matter must be addressed in this decision.  
Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  VAOPGCPREC 6-96; see Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (the Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (the Board may affirm a RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)).  

The RO found that referral for extra-schedular consideration 
was not warranted in this case.  The Board agrees.  In this 
regard, the evidence does not show an exceptional or unusual 
disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2001).  The current evidence of record 
does not demonstrate, nor has it been contended, that this 
disability resulted in frequent periods of hospitalization.  
Moreover, while this disability may have an adverse effect 
upon employment, as noted by the veteran, it bears emphasis 
that the schedular rating criteria are designed to take such 
factors into account.  Accordingly, with the lack of evidence 
showing unusual disability not contemplated by the Rating 
Schedule, the Board concludes that a remand to the RO, for 
referral of these issues to the VA Central Office for 
consideration of an extraschedular evaluation pursuant to 38 
C.F.R. § 3.321, is not warranted. 


ORDER

A disability rating in excess of 40 percent for the veteran's 
intervertebral disc syndrome from October 28, 1995 to 
September 13, 2000 is denied.

A disability rating in excess of 60 percent for the veteran's 
intervertebral disc syndrome from September 14, 2000 is 
denied.


		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

